IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOHN DAVID: LEPRE, IN ESSE AND SUI: No. 156 MM 2018
JURIS, CLAIMANT IN LAW,           :
                                  :
                Petitioner        :
                                  :
                                  :
           v.                     :
                                  :
                                  :
MARGARET J. KRUPINSKI, IN HER     :
OFFICIAL AND PRIVATE CAPACITY AND :
THE COMMONWEALTH OF               :
PENNSYLVANIA, T/D/B/A UNIFIED     :
JUDICIAL SYSTEM, A FOREIGN        :
CORPORATE JURISDICTION AND        :
VENUE,                            :
                                  :
                Respondents       :


                                    ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the “Original Writ of Mandamus,” as amended, is

DENIED.